Appeal by plaintiff from order setting aside service of summons on the defendants Premier Pabst Corporation, Premier Malt Products Company, Premier Pabst Sales Company, Premier Malt Sales Company, Eastern Malt Sales Corporation and Premier Malt Sales Corporation. The service was made upon a managing agent within the State. Order reversed on the law and facts as to the defendant, respondent, Premier Pabst Corporation, and motion denied as to that corporation. Order as to all of the other defendant-respondents affirmed, without costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.